
	

114 HR 3586 : Border and Maritime Coordination Improvement Act
U.S. House of Representatives
2016-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 3586
		IN THE SENATE OF THE UNITED STATES
		April 14, 2016Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to improve border and maritime security coordination in
			 the Department of Homeland Security, and for other purposes.
	
	
		1.Short title; Table of contents
 (a)Short titleThis Act may be cited as the Border and Maritime Coordination Improvement Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; Table of contents.
					Sec. 2. U.S. Customs and Border Protection coordination.
					Sec. 3. Border and maritime security efficiencies.
					Sec. 4. Public-private partnerships.
					Sec. 5. Establishment of the Office of Biometric Identity Management.
					Sec. 6. Cost-benefit analysis of co-locating operational entities.
					Sec. 7. Strategic personnel plan for U.S. Customs and Border Protection personnel deployed abroad.
					Sec. 8. Threat assessment for United States-bound international mail.
					Sec. 9. Evaluation of Coast Guard Deployable Specialized Forces.
					Sec. 10. Customs-Trade Partnership Against Terrorism improvement.
					Sec. 11. Strategic plan to enhance the security of the international supply chain.
					Sec. 12. Container Security Initiative.
					Sec. 13. Transportation Worker Identification Credential waiver and appeals process.
					Sec. 14. Repeals.
				
			2.U.S. Customs and Border Protection coordination
 (a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 211 et seq.) is amended by adding at the end the following new section:
				
					420.Immigration cooperation program
 (a)In generalThere is established within U.S. Customs and Border Protection a program to be known as the Immigration Cooperation Program. Under the Program, U.S. Customs and Border Protection officers, pursuant to an arrangement with the government of a foreign country, may cooperate with authorities of that government, air carriers, and security employees at airports located in that country, to identify persons who may be inadmissible to the United States or otherwise pose a risk to border security.
 (b)ActivitiesIn carrying out the program, U.S. Customs and Border Protection officers posted in a foreign country under subsection (a) may—
 (1)be stationed at airports in that country, including for purposes of conducting risk assessments and enhancing border security;
 (2)assist authorities of that government, air carriers, and security employees with document examination and traveler security assessments;
 (3)provide relevant training to air carriers, their security staff, and such authorities; (4)exchange information with, and provide technical assistance, equipment, and training to, such authorities to facilitate risk assessments of travelers and appropriate enforcement activities related to such assessments;
 (5)make recommendations to air carriers to deny boarding to potentially inadmissable travelers bound for the United States; and
 (6)conduct other activities, as appropriate, to protect the international borders of the United States and facilitate the enforcement of United States laws, as directed by the Commissioner of U.S. Customs and Border Protection.
 420A.Air cargo advance screeningThe Commissioner of U.S. Customs and Border Protection shall— (1)consistent with the requirements enacted by the Trade Act of 2002 (Public Law 107–210)—
 (A)establish a program for the collection by U.S. Customs and Border Protection of advance electronic information from air carriers and other persons and governments within the supply chain regarding cargo being transported to the United States by air; and
 (B)under such program, require that such information be transmitted by such persons and governments at the earliest point practicable prior to loading of such cargo onto an aircraft destined to or transiting through the United States; and
 (2)coordinate with the Administrator for the Transportation Security Administration to identify opportunities where the information furnished in compliance with the program established under this section can be used to meet the requirements of a program administered by the Administrator of the Transportation Security Administration.
						420B.U.S. Customs and Border Protection Office of Air and Marine Operations asset deployment
 (a)In generalAny deployment of new assets by U.S. Customs and Border Protection’s Office of Air and Marine Operations following the date of the enactment of this section, shall, to the greatest extent practicable, occur in accordance with a risk-based assessment that considers mission needs, validated requirements, performance results, threats, costs, and any other relevant factors identified by the Commissioner of U.S. Customs and Border Protection. Specific factors to be included in such assessment shall include, at a minimum, the following:
 (1)Mission requirements that prioritize the operational needs of field commanders to secure the United States border and ports.
 (2)Other Department assets available to help address any unmet border and port security mission requirements, in accordance with paragraph (1).
 (3)Risk analysis showing positioning of the asset at issue to respond to intelligence on emerging terrorist or other threats.
 (4)Cost-benefit analysis showing the relative ability to use the asset at issue in the most cost-effective way to reduce risk and achieve mission success.
 (b)ConsiderationsAn assessment required under subsection (a) shall consider applicable Federal guidance, standards, and agency strategic and performance plans, including the following:
 (1)The most recent departmental Quadrennial Homeland Security Review under section 707, and any follow-up guidance related to such Review.
 (2)The Department’s Annual Performance Plans. (3)Department policy guiding use of integrated risk management in resource allocation decisions.
 (4)Department and U.S. Customs and Border Protection Strategic Plans and Resource Deployment Plans. (5)Applicable aviation guidance from the Department, including the DHS Aviation Concept of Operations.
 (6)Other strategic and acquisition guidance promulgated by the Federal Government as the Secretary determines appropriate.
 (c)Audit and reportThe Inspector General of the Department shall biennially audit the deployment of new assets by U.S. Customs and Border Protection’s Office of Air and Marine Operations and submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the compliance of the Department with the requirements of this section.
 (d)Marine interdiction stationsNot later than 180 days after the date of the enactment of this section, the Commissioner of U.S. Customs and Border Protection shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an identification of facilities owned by the Federal Government in strategic locations along the maritime border of California that may be suitable for establishing additional Office of Air and Marine Operations marine interdiction stations.
						420C.Integrated Border Enforcement Teams
 (a)EstablishmentThe Secretary shall establish within the Department a program to be known as the Integrated Border Enforcement Team program (referred to in this section as IBET).
 (b)PurposeThe Secretary shall administer the IBET program in a manner that results in a cooperative approach between the United States and Canada to—
 (1)strengthen security between designated ports of entry; (2)detect, prevent, investigate, and respond to terrorism and violations of law related to border security;
 (3)facilitate collaboration among components and offices within the Department and international partners;
 (4)execute coordinated activities in furtherance of border security and homeland security; and (5)enhance information-sharing, including the dissemination of homeland security information among such components and offices.
							(c)Composition and location of IBETs
 (1)CompositionIBETs shall be led by the United States Border Patrol and may be comprised of personnel from the following:
 (A)Other subcomponents of U.S. Customs and Border Protection. (B)U.S. Immigration and Customs Enforcement, led by Homeland Security Investigations.
 (C)The Coast Guard, for the purpose of securing the maritime borders of the United States. (D)Other Department personnel, as appropriate.
 (E)Other Federal departments and agencies, as appropriate. (F)Appropriate State law enforcement agencies.
 (G)Foreign law enforcement partners. (H)Local law enforcement agencies from affected border cities and communities.
 (I)Appropriate tribal law enforcement agencies. (2)LocationThe Secretary is authorized to establish IBETs in regions in which such teams can contribute to IBET missions, as appropriate. When establishing an IBET, the Secretary shall consider the following:
 (A)Whether the region in which the IBET would be established is significantly impacted by cross-border threats.
 (B)The availability of Federal, State, local, tribal, and foreign law enforcement resources to participate in an IBET.
 (C)Whether, in accordance with paragraph (3), other joint cross-border initiatives already take place within the region in which the IBET would be established, including other Department cross-border programs such as the Integrated Cross-Border Maritime Law Enforcement Operation Program established under section 711 of the Coast Guard and Maritime Transportation Act of 2012 (46 U.S.C. 70101 note) or the Border Enforcement Security Task Force established under section 432.
 (3)Duplication of effortsIn determining whether to establish a new IBET or to expand an existing IBET in a given region, the Secretary shall ensure that the IBET under consideration does not duplicate the efforts of other existing interagency task forces or centers within such region, including the Integrated Cross-Border Maritime Law Enforcement Operation Program established under section 711 of the Coast Guard and Maritime Transportation Act of 2012 (46 U.S.C. 70101 note) or the Border Enforcement Security Task Force established under section 432.
							(d)Operation
 (1)In generalAfter determining the regions in which to establish IBETs, the Secretary may— (A)direct the assignment of Federal personnel to such IBETs; and
 (B)take other actions to assist Federal, State, local, and tribal entities to participate in such IBETs, including providing financial assistance, as appropriate, for operational, administrative, and technological costs associated with such participation.
 (2)LimitationCoast Guard personnel assigned under paragraph (1) may be assigned only for the purposes of securing the maritime borders of the United States, in accordance with subsection (c)(1)(C).
 (e)CoordinationThe Secretary shall coordinate the IBET program with other similar border security and antiterrorism programs within the Department in accordance with the strategic objectives of the Cross-Border Law Enforcement Advisory Committee.
 (f)Memoranda of understandingThe Secretary may enter into memoranda of understanding with appropriate representatives of the entities specified in subsection (c)(1) necessary to carry out the IBET program.
 (g)ReportNot later than 180 days after the date on which an IBET is established and biannually thereafter for the following six years, the Secretary shall submit to the appropriate congressional committees, including the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, and in the case of Coast Guard personnel used to secure the maritime borders of the United States, additionally to the Committee on Transportation and Infrastructure of the House of Representatives, a report that—
 (1)describes the effectiveness of IBETs in fulfilling the purposes specified in subsection (b); (2)assess the impact of certain challenges on the sustainment of cross-border IBET operations, including challenges faced by international partners;
 (3)addresses ways to support joint training for IBET stakeholder agencies and radio interoperability to allow for secure cross-border radio communications; and
 (4)assesses how IBETs, Border Enforcement Security Task Forces, and the Integrated Cross-Border Maritime Law Enforcement Operation Program can better align operations, including interdiction and investigation activities..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by adding after the item relating to section 419 the following new item:
				
					
						Sec. 420. Immigration cooperation program.
						Sec. 420A. Air cargo advance screening.
						Sec. 420B. U.S. Customs and Border Protection Office of Air and Marine Operations asset deployment.
						Sec. 420C. Integrated Border Enforcement Teams..
 (c)Deadline for air cargo advance screeningThe Commissioner of U.S. Customs and Border Protection shall implement section 420A of the Homeland Security Act of 2002, as added by this section, by not later than one year after the date of the enactment of this Act.
			3.Border and maritime security efficiencies
 (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following new sections:
				
					434.Border Security Joint Task Forces
 (a)EstablishmentThe Secretary shall establish and operate the following departmental Joint Task Forces (in this section referred to as Joint Task Force) to conduct joint operations using Department component and office personnel and capabilities to secure the land and maritime borders of the United States:
 (1)Joint Task Force–EastJoint Task Force-East shall, at the direction of the Secretary and in coordination with Joint Task Force West, create and execute a strategic plan to secure the land and maritime borders of the United States and shall operate and be located in a place or region determined by the Secretary.
 (2)Joint Task Force–WestJoint Task Force-West shall, at the direction of the Secretary and in coordination with Joint Task Force East, create and execute a strategic plan to secure the land and maritime borders of the United States and shall operate and be located in a place or region determined by the Secretary.
 (3)Joint Task Force–InvestigationsJoint Task Force-Investigations shall, at the direction of the Secretary, be responsible for coordinating criminal investigations supporting Joint Task Force–West and Joint Task Force–East.
 (b)Joint Task Force DirectorsThe Secretary shall appoint a Director to head each Joint Task Force. Each Director shall be senior official selected from a relevant component or office of the Department, rotating between relevant components and offices every two years. The Secretary may extend the appointment of a Director for up to two additional years, if the Secretary determines that such an extension is in the best interest of the Department.
 (c)Initial appointmentsThe Secretary shall make the following appointments to the following Joint Task Forces: (1)The initial Director of Joint Task Force–East shall be a senior officer of the Coast Guard.
 (2)The initial Director of Joint Task Force–West shall be a senior official of U.S. Customs and Border Protection.
 (3)The initial Director of Joint Task Force–Investigations shall be a senior official of U.S. Immigration and Customs Enforcement.
 (d)Joint Task Force Deputy DirectorsThe Secretary shall appoint a Deputy Director for each Joint Task Force. The Deputy Director of a Joint Task Force shall, to the greatest extent practicable, be an official of a different component or office than the Director of each Joint Task Force.
 (e)ResponsibilitiesEach Joint Task Force Director shall— (1)identify and prioritize border and maritime security threats to the homeland;
 (2)maintain situational awareness within their areas of responsibility, as determined by the Secretary;
 (3)provide operational plans and requirements for standard operating procedures and contingency operations;
 (4)plan and execute joint task force activities within their areas of responsibility, as determined by the Secretary;
 (5)set and accomplish strategic objectives through integrated operational planning and execution; (6)exercise operational direction over personnel and equipment from Department components and offices allocated to the respective Joint Task Force to accomplish task force objectives;
 (7)establish operational and investigative priorities within the Director’s operating areas; (8)coordinate with foreign governments and other Federal, State, and local agencies, where appropriate, to carry out the mission of the Director’s Joint Task Force;
 (9)identify and provide to the Secretary the joint mission requirements necessary to secure the land and maritime borders of the United States; and
 (10)carry out other duties and powers the Secretary determines appropriate. (f)Personnel and resources of Joint Task Forces (1)In generalThe Secretary may, upon request of the Director of a Joint Task Force, allocate on a temporary basis component and office personnel and equipment to the requesting Joint Task Force, with appropriate consideration of risk given to the other primary missions of the Department.
 (2)Consideration of impactWhen reviewing requests for allocation of component personnel and equipment under paragraph (1), the Secretary shall consider the impact of such allocation on the ability of the donating component to carry out the primary missions of the Department, and in the case of the Coast Guard, the missions specified in section 888.
 (3)LimitationPersonnel and equipment of the Coast Guard allocated under this subsection may only be used to carry out operations and investigations related to securing the maritime borders of the United States.
 (g)Component resource authorityAs directed by the Secretary— (1)each Director of a Joint Task Force shall be provided sufficient resources from relevant components and offices of the Department and the authority necessary to carry out the missions and responsibilities required under this section;
 (2)the resources referred to in paragraph (1) shall be under the operational authority, direction, and control of the Director of the Joint Task Force to which such resources were assigned; and
 (3)the personnel and equipment of the Joint Task Forces shall remain under the administrative direction of its primary component or office.
 (h)Joint Task Force staffEach Joint Task Force shall have a staff to assist the Directors in carrying out the mission and responsibilities of the Joint Task Forces. Such staff shall be filled by officials from relevant components and offices of the Department.
 (i)Establishment of performance metricsThe Secretary shall— (1)establish performance metrics to evaluate the effectiveness of the Joint Task Forces in securing the land and maritime borders of the United States;
 (2)submit such metrics to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, and in the case of metrics related to securing the maritime borders of the United States, additionally to the Committee on Transportation and Infrastructure of the House of Representatives, by the date that is not later than 120 days after the date of the enactment of this section; and
 (3)submit to such Committees— (A)an initial report that contains the evaluation described in paragraph (1) by not later than January 31, 2017; and
 (B)a second report that contains such evaluation by not later than January 31, 2018. (j)Joint duty training program (1)In generalThe Secretary shall establish a Department joint duty training program for the purposes of enhancing departmental unity of efforts and promoting workforce professional development. Such training shall be tailored to improve joint operations as part of the Joint Task Forces established under subsection (a).
 (2)ElementsThe joint duty training program established under paragraph (1) shall address, at minimum, the following topics:
 (A)National strategy. (B)Strategic and contingency planning.
 (C)Command and control of operations under joint command. (D)International engagement.
 (E)The Homeland Security Enterprise. (F)Border security.
 (G)Interagency collaboration. (H)Leadership.
 (3)Officers and officialsThe joint duty training program established under paragraph (1) shall consist of— (A)one course intended for mid-level officers and officials of the Department assigned to or working with the Joint Task Forces, and
 (B)one course intended for senior officers and officials of the Department assigned to or working with the Joint Task Forces,
								to ensure a systematic, progressive, and career-long development of such officers and officials in
			 coordinating and executing Department-wide joint planning and operations.(4)Training required
 (A)Directors and Deputy DirectorsExcept as provided in subparagraph (C), each Joint Task Force Director and Deputy Director of a Joint Task Force shall complete relevant parts of the joint duty training program under this subsection prior to assignment to a Joint Task Force.
 (B)Joint Task Force staffAll senior and mid-level officers and officials serving on the staff of a Joint Task Force shall complete relevant parts of the joint duty training program under this subsection within the first year of assignment to a Joint Task Force.
 (C)ExceptionSubparagraph (A) does not apply in the case of the initial Directors and Deputy Directors of a Joint Task Force.
 (k)Establishing additional Joint Task ForcesThe Secretary may establish additional Joint Task Forces for the purposes of— (1)coordinating operations along the northern border of the United States;
 (2)homeland security crises, subject to subsection (l); (3)establishing other regionally-based operations; or
 (4)cybersecurity. (l)Limitation on additional Joint Task Forces (1)In generalThe Secretary may not establish a Joint Task Force for any major disaster or emergency declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) or an incident for which the Federal Emergency Management Agency has primary responsibility for management of the response under title V of this Act, including section 504(a)(3)(A), unless the responsibilities of the Joint Task Force—
 (A)do not include operational functions related to incident management, including coordination of operations; and
 (B)are consistent with the requirements of sections 509(c), 503(c)(3), and 503(c)(4)(A) of this Act and section 302 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143).
 (2) Responsibilities and functions not reducedNothing in this section reduces the responsibilities or functions of the Federal Emergency Management Agency or the Administrator of the Federal Emergency Management Agency under title V of this Act, provisions of law enacted by the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295), and other laws, including the diversion of any asset, function, or mission from the Federal Emergency Management Agency or the Administrator of the Federal Emergency Management Agency pursuant to section 506.
							(m)Notification
 (1)In generalThe Secretary shall submit a notification to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, and in the case of a Joint Task Force in which the Coast Guard will participate or a Joint Task Force established under paragraph (2) or (3) of subsection (k) to the Committee on Transportation and Infrastructure of the House of Representatives, 90 days prior to the establishment of the Joint Task Force.
 (2)Waiver authorityThe Secretary may waive the requirement of paragraph (1) in the event of an emergency circumstance that imminently threatens the protection of human life or the protection of property.
							(n)Review
 (1)In generalThe Inspector General of the Department shall conduct a review of the Joint Task Forces established under this section.
 (2)ContentsThe review required under paragraph (1) shall include an assessment of the effectiveness of the Joint Task Force structure in securing the land and maritime borders of the United States, together with recommendations for enhancements to such structure to further strengthen border security.
 (3)SubmissionThe Inspector General of the Department shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that contains the review required under paragraph (1) by not later than January 31, 2018.
 (o)DefinitionIn this section, the term situational awareness means a knowledge and unified understanding of unlawful cross-border activity, including threats and trends concerning illicit trafficking and unlawful crossings, and the ability to forecast future shifts in such threats and trends, the ability to evaluate such threats and trends at a level sufficient to create actionable plans, and the operational capability to conduct continuous and integrated surveillance of the land and maritime borders of the United States.
 (p)SunsetThis section expires on September 30, 2018. 435.Updates of maritime operations coordination plan (a)In generalNot later than 180 days after the enactment of this section, the Secretary shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a maritime operations coordination plan for the coordination and cooperation of maritime operations undertaken by components and offices of the Department with responsibility for maritime security missions. Such plan shall update the maritime operations coordination plan released by the Department in July 2011, and shall address the following:
 (1)Coordination of planning, integration of maritime operations, and development of joint maritime domain awareness efforts of any component or office of the Department with responsibility for maritime homeland security missions.
 (2)Maintaining effective information sharing and, as appropriate, intelligence integration, with Federal, State, and local officials and the private sector, regarding threats to maritime security.
 (3)Leveraging existing departmental coordination mechanisms, including the interagency operational centers as authorized under section 70107A of title 46, United States Code, Coast Guard’s Regional Coordinating Mechanisms, the U.S. Customs and Border Protection Air and Marine Operations Center, the U.S. Customs and Border Protection Operational Integration Center, and other regional maritime operational command centers.
 (4)Cooperation and coordination with other departments and agencies of the Federal Government, and State and local agencies, in the maritime environment, in support of maritime homeland security missions.
 (5)Work conducted within the context of other national and Department maritime security strategic guidance.
 (b)Additional updatesNot later than July 1, 2020, the Secretary, acting through the Department’s Office of Operations Coordination and Planning, shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an update to the maritime operations coordination plan required under subsection (a)..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by adding after the item relating to section 433 the following new items:
				
					
						Sec. 434. Border Security Joint Task Forces.
						Sec. 435. Updates of maritime operations coordination plan..
			4.Public-private partnerships
 (a)In generalTitle IV of the Homeland Security Act of 2002 (6 U.S.C. 201 et seq.) is amended by adding at the end the following new subtitle:
				
					GU.S. Customs and Border Protection Public Private Partnerships
						481.Fee agreements for certain services at ports of entry
 (a)In generalNotwithstanding section 13031(e) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(e)) and section 451 of the Tariff Act of 1930 (19 U.S.C. 1451), the Commissioner of U.S. Customs and Border Protection may, upon the request of any entity, enter into a fee agreement with such entity under which—
 (1)U.S. Customs and Border Protection shall provide services described in subsection (c) at a United States port of entry or any other facility at which U.S. Customs and Border Protection provides or will provide such services;
 (2)such entity shall remit to U.S. Customs and Border Protection a fee imposed under subsection (e) in an amount equal to the full costs that are incurred or will be incurred in providing such services; and
 (3)if space is provided by such entity, each facility at which U.S. Customs and Border Protection services are performed shall be maintained and equipped by such entity, without cost to the Federal Government, in accordance with U.S. Customs and Border Protection specifications.
 (b)Services describedThe services described in this section are any activities of any employee or contractor of U.S. Customs and Border Protection pertaining to, or in support of, customs, agricultural processing, border security, or immigration inspection-related matters at a port of entry or any other facility at which U.S. Customs and Border Protection provides or will provide services.
							(c)Limitations
 (1)Impacts of servicesThe Commissioner of U.S. Customs and Border Protection— (A)may enter into fee agreements under this section only for services that will increase or enhance the operational capacity of U.S. Customs and Border Protection based on available staffing and workload and that will not shift the cost of services funded in any appropriations Act, or provided from any account in the Treasury of the United States derived by the collection of fees, to entities under this Act; and
 (B)may not enter into a fee agreement under this section if such agreement would unduly and permanently impact services funded in any appropriations Act, or provided from any account in the Treasury of the United States, derived by the collection of fees.
 (2)NumberThere shall be no limit to the number of fee agreements that the Commissioner of U.S. Customs and Border Protection may enter into under this section.
								(d)Fee
 (1)In generalThe amount of the fee to be charged pursuant to an agreement authorized under subsection (a) shall be paid by each entity requesting U.S. Customs and Border Protection services, and shall be for the full cost of providing such services, including the salaries and expenses of employees and contractors of U.S. Customs and Border Protection, to provide such services and other costs incurred by U.S. Customs and Border Protection relating to such services, such as temporary placement or permanent relocation of such employees and contractors.
 (2)TimingThe Commissioner of U.S. Customs and Border Protection may require that the fee referred to in paragraph (1) be paid by each entity that has entered into a fee agreement under subsection (a) with U.S. Customs and Border Protection in advance of the performance of U.S. Customs and Border Protection services.
 (3)Oversight of feesThe Commissioner of U.S. Customs and Border Protection shall develop a process to oversee the services for which fees are charged pursuant to an agreement under subsection (a), including the following:
 (A)A determination and report on the full costs of providing such services, as well as a process for increasing such fees, as necessary.
 (B)Establishment of a periodic remittance schedule to replenish appropriations, accounts, or funds, as necessary.
 (C)Identification of costs paid by such fees. (e)Deposit of funds (1)AccountFunds collected pursuant to any agreement entered into under subsection (a) shall be deposited as offsetting collections, shall remain available until expended without fiscal year limitation, and shall be credited to the applicable appropriation, account, or fund for the amount paid out of such appropriation, account, or fund for any expenses incurred or to be incurred by U.S. Customs and Border Protection in providing U.S. Customs and Border Protection services under any such agreement and any other costs incurred or to be incurred by U.S. Customs and Border Protection relating to such services.
 (2)Return of unused fundsThe Commissioner of U.S. Customs and Border Protection shall return any unused funds collected and deposited into the account described in paragraph (1) in the event that a fee agreement entered into under subsection (a) is terminated for any reason, or in the event that the terms of such fee agreement change by mutual agreement to cause a reduction of U.S. Customs and Border Protections services. No interest shall be owed upon the return of any such unused funds.
								(f)Termination
 (1)In generalThe Commissioner of U.S. Customs and Border Protection shall terminate the provision of services pursuant to a fee agreement entered into under subsection (a) with an entity that, after receiving notice from the Commissioner that a fee under subsection (d) is due, fails to pay such fee in a timely manner. In the event of such termination, all costs incurred by U.S. Customs and Border Protection which have not been paid shall become immediately due and payable. Interest on unpaid fees shall accrue based on the rate and amount established under sections 6621 and 6622 of the Internal Revenue Code of 1986.
 (2)PenaltyAny entity that, after notice and demand for payment of any fee under subsection (d), fails to pay such fee in a timely manner shall be liable for a penalty or liquidated damage equal to two times the amount of such fee. Any such amount collected pursuant to this paragraph shall be deposited into the appropriate account specified under subsection (e) and shall be available as described in such subsection.
 (g)Annual reportThe Commissioner of U.S. Customs and Border Protection shall submit to the Committee on Homeland Security, the Committee on Appropriations, and the Committee on Ways and Means of the House of Representatives and the Committee on Homeland Security and Governmental Affairs, the Committee on Appropriations, and the Committee on Finance of the Senate an annual report identifying the activities undertaken and the agreements entered into pursuant to this section.
 (h)Rule of constructionNothing in this section may be construed as imposing in any manner on U.S. Customs and Border Protection any responsibilities, duties, or authorities relating to real property.
							482.Port of entry donation authority
							(a)Personal property donation authority
 (1)In generalThe Commissioner of U.S. Customs and Border Protection, in consultation with the Administrator of General Services, may enter into an agreement with any entity to accept a donation of personal property, money, or nonpersonal services for uses described in paragraph (3) only with respect to the following locations at which U.S. Customs and Border Protection performs or will be performing inspection services:
 (A)A new or existing sea or air port of entry. (B)An existing Federal Government-owned land port of entry.
 (C)A new Federal Government-owned land port of entry if— (i)the fair market value of the donation is $50,000,000 or less; and
 (ii)the fair market value, including any personal and real property donations in total, of such port of entry when completed, is $50,000,000 or less.
 (2)Limitation on monetary donationsAny monetary donation accepted pursuant to this subsection may not be used to pay the salaries of U.S. Customs and Border Protection employees performing inspection services.
 (3)UseDonations accepted pursuant to this subsection may be used for activities related to a new or existing sea or air port of entry or a new or existing Federal Government-owned land port of entry described in paragraph (1), including expenses related to—
 (A)furniture, fixtures, equipment, or technology, including installation or the deployment thereof; and
 (B)operation and maintenance of such furniture, fixtures, equipment, or technology. (b)Real property donation authority (1)In generalSubject to paragraph (3), the Commissioner of U.S. Customs and Border Protection, and the Administrator of the General Services Administration, as applicable, may enter into an agreement with any entity to accept a donation of real property or money for uses described in paragraph (2) only with respect to the following locations at which U.S. Customs and Border Protection performs or will be performing inspection services:
 (A)A new or existing sea or air port of entry. (B)An existing Federal Government-owned land port of entry.
 (C)A new Federal Government-owned land port of entry if— (i)the fair market value of the donation is $50,000,000 or less; and
 (ii)the fair market value, including any personal and real property donations in total, of such port of entry when completed, is $50,000,000 or less.
 (2)UseDonations accepted pursuant to this subsection may be used for activities related to construction, alteration, operation, or maintenance of a new or existing sea or air port of entry or a new or existing a Federal Government-owned land port of entry described in paragraph (1), including expenses related to—
 (A)land acquisition, design, construction, repair, or alteration; and (B)operation and maintenance of such port of entry facility.
 (3)Limitation on real property donationsA donation of real property under this subsection at an existing land port of entry owned by the General Services Administration may only be accepted by the Administrator of General Services.
								(4)Sunset
 (A)In generalThe authority to enter into an agreement under this subsection shall terminate on the date that is five years after the date of the enactment of this subsection.
 (B)Rule of constructionThe termination date referred to in subparagraph (A) shall not apply to carrying out the terms of an agreement under this subsection if such agreement is entered into before such termination date.
									(c)General provisions
 (1)DurationAn agreement entered into under subsection (a) or (b) (and, in the case of such subsection (b), in accordance with paragraph (4) of such subsection) may last as long as required to meet the terms of such agreement.
 (2)CriteriaIn carrying out agreements entered into under subsection (a) or (b), the Commissioner of U.S. Customs and Border Protection, in consultation with the Administrator of General Services, shall establish criteria that includes the following:
 (A)Selection and evaluation of donors. (B)Identification of roles and responsibilities between U.S. Customs and Border Protection, the General Services Administration, as applicable, and donors.
 (C)Identification, allocation, and management of explicit and implicit risks of partnering between the Federal Government and donors.
 (C)Decision-making and dispute resolution processes. (D)Processes for U.S. Customs and Border Protection, and the General Services Administration, as applicable, to terminate agreements if selected donors are not meeting the terms of any such agreement, including the security standards established by U.S. Customs and Border Protection.
									(3)Evaluation procedures
 (A)In generalThe Commissioner of U.S. Customs and Border Protection, in consultation with the Administrator of General Services, as applicable, shall—
 (i)establish criteria for evaluating a proposal to enter into an agreement under subsection (a) or (b); and
 (ii)make such criteria publicly available. (B)ConsiderationsCriteria established pursuant to subparagraph (A) shall consider the following:
 (i)The impact of a proposal referred to in such subparagraph on the land, sea, or air port of entry at issue and other ports of entry or similar facilities or other infrastructure near the location of the proposed donation.
 (ii)Such proposal’s potential to increase trade and travel efficiency through added capacity. (iii)Such proposal’s potential to enhance the security of the port of entry at issue.
 (iv)For a donation under subsection (b)— (I)whether such donation satisfies the requirements of such proposal, or whether additional real property would be required; and
 (II)an explanation of how such donation was acquired, including if eminent domain was used. (v)The funding available to complete the intended use of such donation.
 (iv)The costs of maintaining and operating such donation. (v)The impact of such proposal on U.S. Customs and Border Protection staffing requirements.
 (vi)Other factors that the Commissioner or Administrator determines to be relevant. (C)Determination and notificationNot later than 180 days after receiving a proposal to enter into an agreement under subsection (a) or (b), the Commissioner of U.S. Customs and Border Protection, with the concurrence of the Administrator of General Services, as applicable, shall make a determination to deny or approve such proposal, and shall notify the entity that submitted such proposal of such determination.
 (4)Supplemental fundingExcept as required under section 3307 of title 40, United States Code, for real property donations to the Administrator of General Services at a GSA-owned land port of entry, donations made pursuant to subsection (a) and (b) may be used in addition to any other funding for such purpose, including appropriated funds, property, or services.
 (5)Return of donationsThe Commissioner of U.S. Customs and Border Protection, or the Administrator of General Services, as applicable, may return any donation made pursuant to subsection (a) or (b). No interest shall be owed to the donor with respect to any donation provided under such subsections that is returned pursuant to this subsection.
 (6)Prohibition on certain fundingExcept as provided in subsections (a) and (b) regarding the acceptance of donations, the Commissioner of U.S. Customs and Border Protection and the Administrator of General Services, as applicable, may not, with respect to an agreement entered into under either of such subsections, obligate or expend amounts in excess of amounts that have been appropriated pursuant to any appropriations Act for purposes specified in either of such subsections or otherwise made available for any of such purposes.
 (7)Annual reportsThe Commissioner of U.S. Customs and Border Protection, in collaboration with the Administrator of General Services, as applicable, shall submit to the Committee on Homeland Security, the Committee on Transportation and Infrastructure, and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs, the Committee on Environment and Public Works, and the Committee on Appropriations of the Senate an annual report identifying the activities undertaken and agreements entered into pursuant to subsections (a) and (b).
 (d)Rule of constructionExcept as otherwise provided in this section, nothing in this section may be construed as affecting in any manner the responsibilities, duties, or authorities of U.S. Customs and Border Protection or the General Services Administration.
 483.Current and proposed agreementsNothing in this subtitle may be construed as affecting in any manner— (1)any agreement entered into pursuant to section 560 of division D of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6) or section 559 of title V of division F of the Consolidated Appropriations Act, 2014 (6 U.S.C. 211 note; Public Law 113–76), as in existence on the day before the date of the enactment of this subtitle, and any such agreement shall continue to have full force and effect on and after such date; or
 (2)a proposal accepted for consideration by U.S. Customs and Border Protection pursuant to such section 559, as in existence on the day before such date of enactment.
 484.DefinitionsIn this subtitle: (1)DonorThe term donor means any entity that is proposing to make a donation under this Act.
 (2)EntityThe term entity means any— (A)person;
 (B)partnership, corporation, trust, estate, cooperative, association, or any other organized group of persons;
 (C)Federal, State or local government (including any subdivision, agency or instrumentality thereof); or
 (D)any other private or governmental entity.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by adding at the end of the list of items relating to title IV the following new items:
				
					
						Subtitle G—U.S. Customs and Border Protection Public Private Partnerships
						Sec. 481. Fee agreements for certain services at ports of entry.
						Sec. 482. Port of entry donation authority.
						Sec. 483. Current and proposed agreements.
						Sec. 484. Definitions..
 (c)RepealsSection 560 of division D of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6) and section 559 of title V of division F of the Consolidated Appropriations Act, 2014 (6 U.S.C. 211 note; Public Law 113–76) are repealed.
			5.Establishment of the Office of Biometric Identity Management
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341, et. seq.) is amended by adding at the end the following new section:
				
					708.Office of Biometric Identity Management
 (a)EstablishmentThe Office of Biometric Identity Management is established within the Department. (b)Director (1)In generalThe Office of Biometric Identity Management shall be administered by the Director of the Office of Biometric Identity Management (in this section referred to as the Director) who shall report to the Secretary, or to another official of the Department, as the Secretary may direct.
 (2)Qualifications and dutiesThe Director shall— (A)have significant professional management experience, as well as experience in the field of biometrics and identity management;
 (B)lead the Department’s biometric identity services to support anti-terrorism, counter-terrorism, border security, credentialing, national security, and public safety and enable operational missions across the Department by matching, storing, sharing, and analyzing biometric data;
 (C)deliver biometric identity information and analysis capabilities to— (i)the Department and its components;
 (ii)appropriate Federal, State, local, and tribal agencies; (iii)appropriate foreign governments; and
 (iv)appropriate private sector entities; (D)support the law enforcement, public safety, national security, and homeland security missions of other Federal, State, local and tribal agencies, as appropriate;
 (E)establish and manage the operation and maintenance of the Department’s sole biometric repository; (F)establish, manage, and operate Biometric Support Centers to provide biometric identification and verification analysis and services to the Department, appropriate Federal, State, local, and tribal agencies, appropriate foreign governments, and appropriate private sector entities;
 (G)in collaboration with the Undersecretary for Science and Technology, establish a Department-wide research and development program to support efforts in assessment, development, and exploration of biometric advancements and emerging technologies;
 (H)oversee Department-wide standards for biometric conformity, and work to make such standards Government-wide;
 (I)in coordination with the Department’s Office of Policy, and in consultation with relevant component offices and headquarters offices, enter into data sharing agreements with appropriate Federal agencies to support immigration, law enforcement, national security, and public safety missions;
 (J)maximize interoperability with other Federal, State, local, and international biometric systems, as appropriate; and
 (K)carry out the duties and powers prescribed by law or delegated by the Secretary. (c)Deputy DirectorThere shall be in the Office of Biometric Identity Management a Deputy Director, who shall assist the Director in the management of the Office.
						(d)Chief Technology Officer
 (1)In generalThere shall be in the Office of Biometric Identity Management a Chief Technology Officer. (2)DutiesThe Chief Technology Officer shall—
 (A)ensure compliance with policies, processes, standards, guidelines, and procedures related to information technology systems management, enterprise architecture, and data management;
 (B)provide engineering and enterprise architecture guidance and direction to the Office of Biometric Identity Management; and
 (C)leverage emerging biometric technologies to recommend improvements to major enterprise applications, identify tools to optimize information technology systems performance, and develop and promote joint technology solutions to improve services to enhance mission effectiveness.
								(e)Other authorities
 (1)In generalThe Director may establish such other offices within the Office of Biometric Identity Management as the Director determines necessary to carry out the missions, duties, functions, and authorities of the Office.
 (2)NotificationIf the Director exercises the authority provided by paragraph (1), the Director shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate not later than 30 days before exercising such authority.
							.
 (b)Transfer limitationThe Secretary of Homeland Security may not transfer the location or reporting structure of the Office of Biometric Identity Management (established by section 708 of the Homeland Security Act of 2002, as added by subsection (a) of this section) to any component of the Department of Homeland Security.
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by adding after the item relating to section 707 the following new item:
				
					
						Sec. 708. Office of Biometric Identity Management..
			6.Cost-benefit analysis of co-locating operational entities
 (a)In generalFor any location in which U.S. Customs and Border Protection’s Office of Air and Marine Operations is based within 45 miles of locations where any other Department of Homeland Security agency also operates air and marine assets, the Secretary of Homeland Security shall conduct a cost-benefit analysis to consider the potential cost of and savings derived from co-locating aviation and maritime operational assets of the respective agencies of the Department. In analyzing such potential cost savings achieved by sharing aviation and maritime facilities, such analysis shall consider, at a minimum, the following factors:
 (1)Potential enhanced cooperation derived from Department personnel being co-located. (2)Potential costs of, and savings derived through, shared maintenance and logistics facilities and activities.
 (3)Joint use of base and facility infrastructure, such as runways, hangars, control towers, operations centers, piers and docks, boathouses, and fuel depots.
 (4)Potential operational costs of co-locating aviation and maritime assets and personnel. (5)Short term moving costs required in order to co-locate facilities.
 (6)Acquisition and infrastructure costs for enlarging current facilities, as needed. (b)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report summarizing the results of the cost-benefit analysis required under subsection (a) and any planned actions based upon such results.
			7.Strategic personnel plan for U.S. Customs and Border Protection personnel deployed abroad
 (a)In generalNot later than 270 days of after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a three year strategic plan for deployment of U.S. Customs and Border Protection (in this section referred to as CBP) personnel to locations outside the United States.
 (b)ContentsThe plan required under subsection (a) shall include the following: (1)A risk-based method for determining expansion of CBP international programs to new locations, given resource constraints.
 (2)A plan to ensure CBP personnel deployed at locations outside the United States have appropriate oversight and support to ensure performance in support of program goals.
 (3)Information on planned future deployments of CBP personnel for a three year period, together with corresponding information on locations for such deployments outside the United States.
 (c)ConsiderationsIn preparing the plan required under subsection (a), the Commissioner of U.S. Customs and Border Protection shall consider, and include information on, the following:
 (1)Existing CBP programs in operation outside of the United States, together with specific information on locations outside the United States in which each such program operates.
 (2)The number of CBP personnel deployed at each location outside the United States during the preceding fiscal year.
 8.Threat assessment for United States-bound international mailNot later than 180 days after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an assessment of the security threats posed by United States-bound international mail.
		9.Evaluation of Coast Guard Deployable Specialized Forces
 (a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report that describes and assesses the state of the Coast Guard’s Deployable Specialized Forces (in this section referred to as the DSF). Such report shall include, at a minimum, the following elements:
 (1)For each of the past three fiscal years, and for each type of DSF, the following: (A)A cost analysis, including training, operating, and travel costs.
 (B)The number of personnel assigned. (C)The total number of units.
 (D)The total number of operations conducted. (E)The number of operations requested by each of the following:
 (i)The Coast Guard. (ii)Other components or offices of the Department of Homeland Security.
 (iii)Other Federal departments or agencies. (iv)State agencies.
 (v)Local agencies. (F)The number of operations fulfilled by the entities specified in subparagraph (E).
 (2)Mission impact, feasibility, and cost, including potential cost savings, of locating DSF capabilities, including the following scenarios:
 (A)Combining DSFs, primarily focused on counterdrug operations, under one centralized command. (B)Distributing counter-terrorism and anti-terrorism capabilities to DSFs in each major United States port.
 (b)Deployable Specialized Force definedIn this section, the term Deployable Specialized Force means a unit of the Coast Guard that serves as a quick reaction force designed to be deployed to handle counter-drug, counter-terrorism, and anti-terrorism operations or other maritime threats to the United States.
			10.Customs-Trade Partnership Against Terrorism improvement
 (a)C-TPAT exportersSection 212 of the Security and Accountability for Every Port Act of 2006 (6 U.S.C. 962) is amended by inserting exporters, after Importers,.
			(b)Recognition of other countries’ trusted shipper programs
 (1)In generalSection 218 of the Security and Accountability for Every Port Act of 2006 (6 U.S.C. 968) is amended to read as follows:
					
 218.Recognition of other countries’ trusted shipper programsNot later than 30 days before signing an arrangement between the United States and a foreign government providing for mutual recognition of supply chain security practices which might result in the utilization of benefits described in section 214, 215, or 216, the Secretary shall—
 (1)notify the appropriate congressional committees of the proposed terms of such arrangement; and (2)determine, in consultation with the Commissioner, that such foreign government’s supply chain security program provides comparable security as that provided by C-TPAT..
 (2)Clerical amendmentThe table of contents in section 1(b) of the Security and Accountability for Every Port Act of 2006 is amended by amending the item relating to section 218 to read as follows:
					
						
							Sec. 218. Recognition of other countries’ trusted shipper programs..
 11.Strategic plan to enhance the security of the international supply chainParagraph (2) of section 201(g) of the Security and Accountability for Every Port Act of 2006 (6 U.S.C. 941) is amended to read as follows:
			
 (2)UpdatesNot later than 270 days after the date of the enactment of this paragraph and every three years thereafter, the Secretary shall submit to the appropriate congressional committees a report that contains an update of the strategic plan described in paragraph (1)..
 12.Container Security InitiativeSubsection (l) of section 205 of the Security and Accountability for Every Port Act of 2006 (6 U.S.C. 945) is amended—
 (1)by striking (1) In general.—Not later than September 30, 2007, and inserting Not later than 270 days after the date of the enactment of the Border and Maritime Security Coordination Improvement Act,;
 (2)by redesignating subparagraphs (A) through (H) as paragraphs (1) through (8), respectively (and by moving the margins of such paragraphs 2 ems to the left); and
 (3)by striking paragraph (2). 13.Transportation Worker Identification Credential waiver and appeals process (a)In generalSection 70105 of title 46, United States Code, is amended by adding at the end the following new section:
				
					(r)Securing the Transportation Worker Identification Credential against use by unauthorized aliens
 (1)In generalThe Secretary, acting through the Administrator of the Transportation Security Administration, shall seek to strengthen the integrity of transportation security cards issued under this section against improper access by an individual who is not lawfully present in the United States.
 (2)ComponentsIn carrying out subsection (a), the Administrator of the Transportation Security Administration shall—
 (A)publish a list of documents that will identify non-United States citizen transportation security card applicants and verify the immigration statuses of such applicants by requiring each such applicant to produce a document or documents that demonstrate—
 (i)identity; and (ii)proof of lawful presence in the United States; and
 (B)enhance training requirements to ensure that trusted agents at transportation security card enrollment centers receive training to identify fraudulent documents.
 (3)ExpirationA transportation security card issued under this section expires on the date of its expiration or on the date on which the individual to whom such card is issued is no longer lawfully entitled to be present in the United States, whichever is earlier..
 (b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate information on the following:
 (1)The average time for the completion of an appeal under the appeals process established pursuant to paragraph (4) of subsection (c) of section 70105 of title 46, United States Code.
 (2)The most common reasons for any delays at each step in such process. (3)Recommendations on how to resolve any such delays as expeditiously as possible.
 14.RepealsThe following provisions of the Security and Accountability for Every Port Act of 2006 (Public Law 109–347) are repealed:
 (1)Section 105 (and the item relating to such section in the table of contents of such Act). (2)Subsection (c) of section 108.
 (3)Subsections (c), (d), and (e) of section 121 (6 U.S.C. 921). (4)Section 122 (6 U.S.C. 922) (and the item relating to such section in the table of contents of such Act).
 (5)Section 127 (and the item relating to such section in the table of contents of such Act). (6)Subsection (c) of section 233 (6 U.S.C. 983).
 (7)Section 235 (6 U.S.C. 984) (and the item relating to such section in the table of contents of such Act).
 (8)Section 701 (and the item relating to such section in the table of contents of such Act). (9)Section 708 (and the item relating to such section in the table of contents of such Act).
			
	Passed the House of Representatives April 13, 2016.Karen L. Haas,Clerk.
